COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-12-00977-CV; In re Shatish Patel, Relator

            Original Proceeding on Petition for Writ of Mandamus from Shatish Patel v. St.
            Luke’s Sugar Land Paternship, L.L.P., Cause No. 2011-24016, in the 152nd District
            Court of Harris County, Texas.

       On October 25, 2012, relators, Shatish Patel, Hemalatha Vijayan, Subodh Sonwalkar, and
Wolley Oladut, filed a petition for writ of mandamus challenging the trial court’s failure to rule
on plaintiff’s motion to compel production. The court requests that real party in interest, St.
Luke’s Sugar Land Partnership, L.L.P., file a response by Friday, November 2, 2012.

       It is so ORDERED.


Judge=s signature: /s/ Justice Massengale
                    Acting individually



Date: October 25, 2012